—Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Tomei, J.), rendered February 23, 1998, convicting him of robbery in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence, and (2) a resentence of the same court, rendered November 16, 1998. The appeals bring up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment and the resentence are affirmed.
*594The hearing court correctly concluded that the lineup was not unduly suggestive (see, People v Chipp, 75 NY2d 327). Furthermore, contrary to the defendant’s contention, the hearing court properly denied his request to call the complainant as a witness at the hearing (see, People v Chipp, supra, at 337-338).
The defendant’s contention that the evidence was legally insufficient to establish his identity beyond a reasonable doubt is unpreserved for appellate review (see, People v Gray, 86 NY2d 10; CPL 470.05 [2]; People v Leschenko, 278 AD2d 432). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Friedmann, J. P., Goldstein, Feuerstein and Crane, JJ., concur.